United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 28, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30879
                           Summary Calendar



ABDUL JALEEL WAHAB, also known as
Abdool Jaleel Wahab,

                                     Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                     Respondent-Appellee.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-1213
                       --------------------

Before BARKSDALE, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Abdul Jaleel Wahab, federal prisoner #43052-004, appeals the

dismissal of his 28 U.S.C. § 2241 petition in which he challenged

his 1998 and 2003 deportation proceedings.    We AFFIRM.

     The district court did not err in denying Wahab’s challenge

to his 2003 deportation proceeding as Wahab had failed to exhaust

administrative remedies.    See also Goonsuwan v. Ashcroft, 252

F.3d 383, 385-86 (5th Cir. 2001).    Nor did the district court err


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30879
                                  -2-

in finding that it lacked jurisdiction over Wahab’s challenge to

his 1998 deportation.    The transitional rules of the Illegal

Immigrant Reform and Immigration Responsibility Act (IIRIRA)

apply to Wahab’s 1998 deportation order because the removal

proceedings commenced before April 1, 1997, and concluded more

than thirty days after September 30, 1996.     Goonsuwan, 252 F.3d

at 386.   Under the pre-IIRIRA law that was incorporated into the

transitional rules, district courts were deprived of subject-

matter jurisdiction to review orders of deportation after the

alien was deported.     Lara v. Trominski, 216 F.3d 487, 491-92 (5th

Cir. 2000); 8 U.S.C. § 1105a(c)(1994)(repealed 1996).

     There was no gross miscarriage of justice in Wahab’s 1998

deportation proceeding and his subsequent deportation.     Lara, 216

F.3d at 491-92.   The district court therefore lacked subject-

matter jurisdiction over Wahab’s challenge to his 1998

deportation.

     AFFIRMED.